— Judgment, Supreme Court, New York County (Joan B. Carey, J.), rendered October 22, 1987, which convicted defendant, after jury trial, of robbery in the first degree and sentenced defendant as a second violent felony offender to 6 to 12 years’ imprisonment, unanimously affirmed.
While a more permissive choice of words ("can” instead of "has to”) might have been preferable in explaining the jurors’ articulation of their reasonable doubt in the jury room, the charge, in its over-all context, did not improperly shift the balance in favor of the prosecution (People v Canty, 60 NY2d 830), and the charge in its entirety left no doubt that the burden of proof remained with the People. Concur — Ross, J. P., Asch, Milonas, Rosenberger and Ellerin, JJ.